Citation Nr: 1226161	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  07-34 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability, status post myocardial infarctions.

3.  Entitlement to service connection for a bilateral knee disability, other than gout.

4.  Entitlement to service connection for shortness of breath.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for visual impairment.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypoglycemia.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.  

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  

9.  Entitlement to service connection for a mood disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from September 1973 to January 1985.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and Baltimore, Maryland.  The appellant's claim is in the jurisdiction of the Baltimore RO.  

In a February 2006 rating decision, the Togus RO, inter alia, denied service connection for a bilateral knee disability, shortness of breath, and a heart disability, and determined that new and material evidence had not been received to reopen previously denied claims of service connection for visual impairment, hypoglycemia, hypertension, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities.  (As set forth above on the cover page of this decision, the Board has recharacterized the issue with respect to the appellant's bilateral knee disability, noting that service connection is already in effect for gout of the right and left knees.).  See e.g. November 1987 rating decision assigning a disability rating for gout of multiple joints, including the right and left knees. 

In November 2006, the appellant submitted a notice of disagreement with the RO's February 2006 rating decision.  In connection with the appeal he had initiated, the appellant and his representative attended an informal hearing conference with a Decision Review Officer at the Baltimore RO in June 2007.  At the conference, the appellant indicated that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for a bilateral knee disability other than gout, shortness of breath, visual impairment, hypoglycemia, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities.  The appellant's request to withdraw his appeal of these issues was reduced to writing in a conference report and signed by his representative.  Thus, these issues are not in appellate status and have been dismissed below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).

In October 2007, the RO provided the appellant with a Statement of the Case addressing the remaining issues of service connection for a heart disability and whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension.  The appellant perfected an appeal of these issues via his submission of a timely VA Form 9 in October 2007.  

In an April 2008 rating decision, the Baltimore RO denied service connection for a mood disorder.  In June 2008, the appellant initiated an appeal of the RO's determination.  In a June 2010 statement, however, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for a mood disorder.  In conformance with the appellant's request, this issue has also been dismissed below.  

The Board notes that on his October 2007 VA Form 9, the appellant indicated that he wished to attend a Board hearing in Washington, D.C., in connection with his appeal regarding the issues of entitlement to service connection for a heart disability and whether new and material evidence had been received to reopen a previously denied claim of service connection for hypertension.  In a February 2012 letter, the appellant was notified that he had been scheduled for a Board hearing in Washington, D.C., to be held in April 2012.  In a March 2012 letter, however, the appellant's representative requested that the Board hearing be cancelled.  Absent a further hearing request, the Board will proceed with consideration of the appeal based on the evidence currently of record.  

As set forth below, the Board has determined that a remand is necessary with respect to the issues of entitlement to service connection for a heart disability and whether new and material evidence had been received to reopen a previously denied claim of service connection for hypertension.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The appellant in this case served on active duty from September 1973 to January 1985.  

2.  In June 2007, prior to the promulgation of a decision in the appeal, the appellant advised VA that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for a bilateral knee disability other than gout and shortness of breath, and the issues of whether new and material evidence has been received to reopen previously denied claims of service connection for visual impairment, hypoglycemia, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities.  

3.  In June 2010 statement, prior to the promulgation of a decision in the appeal, the appellant advised VA that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for a mood disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her representative have been met with respect to the following issues:  entitlement to service connection for a bilateral knee disability other than gout, shortness of breath, and a mood disorder, and the issues of whether new and material evidence has been received to reopen previously denied claims of service connection for visual impairment, hypoglycemia, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA are subject to review on appeal to the Secretary.  The Board has jurisdiction to make decisions in such appeals.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2011).  

An appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the appellant.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  An appeal may be withdrawn by the appellant or by an authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a) (2011).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2011).

In addition, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

In the present case, the Board finds that the criteria for withdrawal of an appeal by the appellant or his or her representative have been met with respect to the following issues:  entitlement to service connection for a bilateral knee disability other than gout, shortness of breath, and a mood disorder, and the issues of whether new and material evidence has been received to reopen previously denied claims of service connection for visual impairment, hypoglycemia, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and it is dismissed.  


ORDER

The appeal is dismissed with respect to the following issues:  entitlement to service connection for a bilateral knee disability other than gout, shortness of breath, and a mood disorder, and the issues of whether new and material evidence has been received to reopen previously denied claims of service connection for visual impairment, hypoglycemia, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities.  


REMAND

The appellant seeks service connection for hypertension and a heart disability.  He contends that his hypertension had its inception during his period of active duty as evidenced by multiple episodes of elevated blood pressure readings.  He claims that his heart disability developed as a result of his hypertension.

A review of the available service treatment records confirms multiple episodes of elevated blood pressure readings during the appellant's active service.  For example, in September 1973, a blood pressure reading of 130/104 was recorded.  In February 1978, a blood pressure reading of 148/90 was recorded.  In August 1976, a blood pressure reading of 148/94 was recorded.  In August 1984, a blood pressure reading of 150/100 was recorded.  In October 1984, blood pressure readings were 140/88 in the right arm and 138/100 in the left arm were recorded.  In December 1984, a blood pressure reading of 150/100 was recorded.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011) (noting that VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater).  

The post-service record medical record documents continued episodes of elevated blood pressure readings.  For example, in March 1987, the appellant was seen in the VA rheumatology clinic for evaluation of his service-connected gout.  At that time, his blood pressure was noted to be 130/96.  The assessments included hypertension and the appellant was advised to reduce the salt content in his diet because his blood pressure was currently mildly elevated.  He was not prescribed anti-hypertensive medications at that time.  

In connection with the claim currently on appeal, the appellant was afforded a VA medical examination July 2007.  In reviewing the claims folder, the examiner indicated that there was no evidence the appellant had been treated for hypertension or had been given a diagnosis of hypertension during active duty.  Thus, he concluded that it was not at least as likely as not that the appellant's current hypertension began during military service.  He indicated that to offer further opinion would resort to mere speculation.  See also September 2007 addendum to July 2007 VA examination report.  

Although the examiner concluded that the appellant's current hypertension did not have its inception during active service, he did not comment on whether it had been manifested to a compensable degree within one year of service, nor did he comment on the question of whether the appellant's post-service hypertension was otherwise causally related to his active service or to his service-connected gout, two theories of entitlement raised by the appellant in connection with his claim.  Under these circumstances, the opinion is inadequate and a remand is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board observes that this has not escaped the attention of the appellant's representative, who has requested a remand of this matter for the purposes of obtaining an adequate medical opinion.  See July 2012 written arguments.  

The Board has considered the fact that the examiner indicated that he was unable to provide a further opinion on the etiology of the appellant's hypertension without resorting to mere speculation.  The U.S. Court of Appeals has held that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In other words, in cases such as this, where an examiner concludes that an opinion cannot be provided without resorting to speculation, it must "be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  Id. at 7.  If not, "it is the Board's duty to remand for further development."  Id.  In this case, the basis for the examiner's inability to provide further comment on the etiology of the appellant's hypertension is, unfortunately, unclear.  This must be remedied on remand.  

In addition, the Board observes that there are additional reasons for remand.  

First, the Board observes that since this matter was last reviewed by the RO in the October 2007 Statement of the Case, a large quantity of evidence has been associated with the record, including VA clinical records dated to August 2010 documenting treatment for hypertension and heart disease.  Under these circumstances, a remand for the issuance of a Supplemental Statement of the Case is necessary.  38 C.F.R. § 20.1304 (2011) (providing that any pertinent evidence submitted by the appellant must be referred to RO for review, unless this procedural right is waived by the appellant); see also 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2011).  

Additionally, the record on appeal appears to be incomplete.  The appellant has reported receiving treatment for hypertension at the Medical Center in Washington, D.C., since 1985.  The RO has made no effort to obtain complete treatment records from this facility.  Indeed, a review of the record indicates that the earliest clinical record from the DC VAMC is in the claims folder is dated in March 1987.  

The appellant's service treatment records also appear to be incomplete, lacking reports of examination at enlistment and separation at the least.  The RO made some attempt to obtain complete service treatment records from the service department in 1986, but it appears that those efforts were abandoned after the appellant submitted selected copies of his service treatment records.  VA's duty to assist requires making as many requests as are necessary to obtain relevant records from a Federal department or agency, including the service department, until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2011).   Under these circumstances, additional efforts on the part of the RO are necessary. 



Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the National Personnel Records Center or appropriate repository of records and request complete service treatment corresponding to the appellant's periods of active service from September 1973 to January 1985.  The RO may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO should contact the Washington, D.C., VAMC and request relevant records pertaining to the appellant for the period from January 1985 to the present, not already of record.  The RO may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

3.  The appellant should be afforded a VA medical examination for the purposes of determining the etiology and likely date of onset of his current hypertension and heart disease.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide an opinion as to whether it is as least as likely as not that the appellant's current hypertension/heart disease (1) had its onset during his active duty; (2) was manifest to a compensable degree within one year of separation from active duty; (3) is otherwise causally or etiologically related to his active service or any incident therein, including any elevated blood pressure readings recorded therein; (4) or is otherwise causally related to or aggravated by any service-connected disability, including gout.  A complete rationale should be provided.

4.  After the development requested above has been completed, the RO should readjudicate the claims, considering all the evidence of record.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


